Exhibit 10.9 Property Management Agreement for Springhouse at Newport Apartments, Newport News, Virginia PROPERTY MANAGEMENT AGREEMENT This Property Management Agreement is made and entered into as of this 3rd day of December, 2009, by and between BR SPRINGHOUSE, LLC, a Delaware limited liability company, having an office at c/o Bluerock Real Estate, L.L.C., 680 Fifth Avenue, 16th Floor, New York, NY 10019 (the “Owner”) and HAWTHORNE RESIDENTIAL PARTNERS, LLC, a North Carolina limited liability company, having an office at 200 Providence Road, Suite 105, Charlotte, NC 28207 (the "Manager"). RECITALS: A.Owner is the owner of the Property, which is commonly known as Springhouse at Newport Apartments having 432 units and located at 100 Springhouse Way, Newport News, Virginia B.Owner desires to engage Manager as an independent contractor to rent, lease, operate and manage the Property on the terms and conditions set forth below and Manager desires to accept such engagement. NOW, THEREFORE, in consideration of the premises, mutual covenants and agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Owner and Manager agree as follows: 1 Property Management Agreement for Springhouse at Newport Apartments, Newport News, Virginia Part I: BASIC DATA The following defined terms shall have the meaning set forth below: “Property Name” Springhouse at Newport Apartments “Number of Units” 432 “Commencement Date” 12/3/09 “Initial Term” 24 months [per Sec. 6.1] “Budget Due Date” 30 days prior to start of Fiscal Year “Management Fee Percentage’ 4.00% “Incentive Management Fee” N/A “New Construction Fee” 5% for Capital Projects in excess of $10,000 “Capital Event Fee” N/A “Payroll Handling Fee” $12-see 5.5 “Renovation/Capital Projects/Insurance Restoration Fee” N/ A ‘Lender” CWCapital/Freddie Mac Manager’s Notice Address” Hawthorne Residential Partners, LLC 200 Providence Road Charlotte, NC 2820 “Owner’s Notice Address” c/o Bluerock Real Estate, L.L.C. 680 Fifth Ave-16th Floor New York, NY 10019 2 Property Management Agreement for Springhouse at Newport Apartments, Newport News, Virginia Part II - STANDARD TERMS 1.
